                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 ANTHONY NUNES, JR., ANTHONY                        No. 20-cv-4003-CJW
 NUNES, III, and NUSTAR FARMS,
 LLC,
                 Plaintiffs,
 vs.                                                         ORDER

 RYAN LIZZA and HEARST
 MAGAZINE MEDIA, INC.,
                Defendants.
                               ____________________


       Before the Court is a Resisted Motion to Stay Discovery and for Protective Order
filed by Defendants Hearst Magazine Media, Inc. and Ryan Lizza (“Defendants”). (Doc.
35.)   Plaintiffs Anthony Nunes, Jr., Anthony Nunes, III, and NuStar Farms, LLC
(“Plaintiffs”), filed a timely Resistance to the Motion. (Doc. 42.) Defendants filed a
timely Reply. (Doc. 44.) Neither party has requested a hearing and none is necessary.
                                  I.    Background
       Plaintiffs operate a family business. Defendant Hearst Magazine Media, Inc.
publishes Esquire magazine.     Plaintiffs claim a September 2018 issue of Esquire
contained an article written by Defendant Lizza about Plaintiffs’ family dairy business
that was defamatory. Plaintiffs’ Amended Complaint seeks compensatory and punitive
damages but does not seek an injunction or other equitable relief. (Doc. 28 at 29.)
Plaintiff’s Amended Complaint is subject to a Motion to Dismiss. (Doc. 33.)




                                           1



       Case 5:20-cv-04003-CJW-MAR Document 45 Filed 07/23/20 Page 1 of 4
                                   II.    Discussion
      There is parallel litigation proceeding in this Court in the matter of Devin Nunes
v. Ryan Lizza, et al., No. 19-cv-4064-CJW. In that matter I temporarily stayed discovery
for the reasons set forth in my order of February 4, 2020. (Doc. 26.) On July 10, 2020,
I stayed discovery pending the Court’s ruling on the pending motion to dismiss. (Doc.
52.) The Parties’ arguments in the parallel litigation are essentially the same as in the
case at bar. My reasoning here follows my reasoning in the parallel litigation, although
there are some differences based on the arguments asserted and the posture of the cases.
      Rule 26(c) authorizes the entry of a protective order for good cause limiting or
otherwise controlling discovery. District courts have broad discretion to stay discovery
under Rule 26(c). Steinbuch v. Cutler, 518 F.3d 580, 588 (8th Cir. 2008) (citing Lakin
v. Prudential Sec., Inc., 348 F.3d 704, 713 (8th Cir. 2003)); see also Maune v. Int’l
Bhd. of Elec. Workers, 83 F.3d 959, 963 (8th Cir. 1996) (upholding request to stay);
Blair v. Douglas County, No. 8:11CV349, 2013 WL 2443819, at *1 (D. Neb. June 4,
2013) (noting broad discretion and inherent power to stay pending outcome of dispositive
motions). “The grant of a stay is a matter of judicial discretion, which is ‘dependent
upon the circumstances of the particular case,’ and ‘[t]he party requesting a stay bears
the burden of showing that the circumstances justify an exercise of that discretion.’”
United Fire & Cas. Co. v. Illinois Constructors Corp., No. 16-CV-0055-EJM, 2017 WL
11452040, at *1 (N.D. Iowa Feb. 1, 2017) quoting Nken v. Holder, 556 U.S. 418, 433–
34 (2009) (citing Clinton v. Jones, 520 U.S. 681, 708 (1997)).
      As this Court has noted:
             Courts have used various standards in determining whether to stay
      discovery, including: (1) whether there is a strong showing that a claim is
      unmeritorious; (2) the breadth of discovery and burden of responding to it;
      and (3) the risk of unfair prejudice to the party opposing the stay. Chesney
      v. Valley Stream Union Free Sch. Dist., 236 F.R.D. 113, 116 (E.D. N.Y.
      2006). Courts may also consider the complexity of the action and the stage

                                           2



     Case 5:20-cv-04003-CJW-MAR Document 45 Filed 07/23/20 Page 2 of 4
       of litigation. Chesney, 236 F.R.D. at 116. See also Benge v. Eli Lilly &
       Co., 553 F. Supp. 2d 1049, 1050 (N.D. Ind. 2008) (identifying three
       factors in determining whether a stay is appropriate: “(1) potential prejudice
       to the non-moving party; (2) hardship and inequity to the moving party if
       the matter is not stayed; and (3) economy of judicial resources.”).

Allen v. Agreliant Genetics, LLC, No. 15-CV-3172-LTS, 2016 WL 5416418, at *2 (N.D.
Iowa Sept. 26, 2016); see also United States ex rel. Donegan v. Anesthesia Assocs. of
Kansas City, PC, No. 4:12-CV-0876-DGK, 2014 WL 12618074, at *1 (W.D. Mo. Jan.
7, 2014) (“In determining whether to grant a motion to stay discovery pending the
outcome of a dispositive motion, a court considers a variety of factors, including the
movant’s likelihood of success on the underlying motion; whether the movant will be
irreparably harmed absent a stay; the breadth of the pending discovery; the balance of
harms in delaying discovery against the possibility that the underlying motion will dispose
of the case; the public interest; and judicial economy.”).
       I turn now to the application of these factors. Defendants’ motion to dismiss is not
before me and I decline to predict the outcome of a similar motion by declaring whether
there has been a strong showing that the underlying claim is unmeritorious. Defendants
assert that Defendants assert the Plaintiffs herein are involuntary limited public figures
whereas in the in the parallel litigation, Congressman Nunes is clearly a public figure.
(Doc. 35-1 at 6.) Plaintiffs’ resistance does not contest this point or address why the
distinction effects the request for a stay. While this case is not particularly complex, it
does raise First Amendment concerns that weigh in favor of a stay.
       I find that a stay at this early stage of discovery would conserve the Court’s and
the parties’ resources. Whether Plaintiffs’ discovery seeks to invade the reporter’s
privilege is not before me. However, the scope and contours of that privilege will be
more readily ascertained – along with any proportionality concerns under Rule 26(b) –
once the Court has ruled on the Motion to Dismiss.


                                             3



     Case 5:20-cv-04003-CJW-MAR Document 45 Filed 07/23/20 Page 3 of 4
       The possibility of prejudice, hardship, or inequity weighs in favor of granting the
stay. Defendants have pointed to the chilling effect of expensive discovery on their First
Amendment rights. Plaintiffs have not identified any real prejudice or other consequence
they might suffer as a result of a stay at this stage of the litigation. Considering these
factors, I find they weigh in favor of a stay of discovery.
                                    III.   Conclusion
       For the reasons set forth herein, Defendants’ motion for a stay of discovery (Doc.
35) is granted. Discovery is stayed until a ruling by the district court on Defendants’
motion to dismiss. The Court will enter a scheduling order or set a scheduling conference
thereafter.
       IT IS SO ORDERED this 23rd day of July, 2020.




                                             4



      Case 5:20-cv-04003-CJW-MAR Document 45 Filed 07/23/20 Page 4 of 4
